UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6461



WILLIE J. OWENS,

                                            Plaintiff - Appellant,

          versus


OFFICER GRAHAM; OFFICER ROGERS,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    C. Weston Houck, Chief District
Judge. (CA-96-1363-4-12JI)


Submitted:   October 31, 1997          Decided:     November 26, 1997


Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed in part and affirmed in part by unpublished per curiam
opinion.


Willie J. Owens, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant, a South Carolina inmate, appeals the district

court's order denying relief on his 42 U.S.C. § 1983 (1994) com-

plaint under 28 U.S.C. § 1915(d) (1994) (current version at 28

U.S.C.A. § 1915A (West Supp. 1997)). We have reviewed the record

and the district court's opinion accepting the magistrate judge's
recommendation. Accordingly, on the reasoning of the district

court, Owens v. Graham, No. CA-96-1363-4-12JI (D.S.C. Feb. 4,
1997), the Fourth Amendment claim (search) is dismissed without

prejudice, and the district court's denial of the Eighth Amendment

claim is affirmed. We dispense with oral argument because the facts
and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                           DISMISSED IN PART AND AFFIRMED IN PART




                                2